--------------------------------------------------------------------------------

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE “SUBSCRIPTION AGREEMENT”)
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT OR ANY U.S. STATE SECURITIES LAWS AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.

PRIVATE PLACEMENT SUBSCRIPTION

ONLINE DISRUPTIVE TECHNOLOGIES, INC.

INSTRUCTIONS TO SUBSCRIBER:

1.

COMPLETE the information on Page 2 of this Subscription Agreement. You must
reside outside North America to use this form.

    2.

DELIVER the Subscription Proceeds, in the form of bank draft or wire transfer
(wire transfer instructions will be provided upon request), together with one
originally executed copy of this entire Subscription Agreement to Online
Disruptive Technologies, Inc. (the “Company”), at

3120 S. Durango Drive, Suite 305
Las Vegas, Nevada 89117

or to such other address as is provided by Eyal Davidovits, a director of the
Company.

3.

EMAIL a copy of Page 2 of this Subscription Agreement to Giora Davidovits, CEO,
GioraD@Savicell.com, to Robbie Manis, consultant, robbiem@savicell.com, and to
Clark Wilson LLP, counsel for Online Disruptive Technologies, Inc., attention
Bernard Pinsky (bip@cwilson.com).

Clark Wilson LLP are authorized to release any funds received from Subscribers
to Online Disruptive Technologies, Inc. immediately upon receipt.

--------------------------------------------------------------------------------

ONLINE DISRUPTIVE TECHNOLOGIES, INC.

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

The undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees
to purchase from Online Disruptive Technologies, Inc. (the “Company”) that
number of common stocks of the Company, par value $0.001 (the “Shares”) set out
below at a price of $0.20 per Share. The Subscriber agrees to be bound by the
terms and conditions set forth in the attached Subscription Agreement terms and
conditions.

  Subscriber Information     Shares to be Purchased                     Number
of Shares: x $0.20   (Name of Subscriber)                 =   Account Reference
(if applicable):                 Aggregate Subscription
Price:$                                                                                                                                                    
  X     (the “Subscription Proceeds”)   (Signature of Subscriber – if the
Subscriber is an Individual)                     X         (Signature of
Authorized Signatory – if the Subscriber is not an Individual)

Please complete if purchasing as agent or trustee for a principal (beneficial
purchaser) (a “Disclosed Principal”) and not purchasing as trustee or agent for
accounts fully managed by it.

            (Name and Title of Authorized Signatory – if the Subscriber is not
an Individual)                         (Name of Disclosed Principal)            
  (SIN, SSN, or other Tax Identification Number of the Subscriber)              
(Address of Disclosed Principal)     ISRAEL         (Subscriber’s Address,
including city and state or residence)               (Account Reference, if
applicable)                                 (SIN, SSN, or other Tax
Identification Number of Disclosed Principal)   (Telephone Number) (Email
Address)                     Register the Shares as set forth below:     Deliver
the Shares as set forth below:                         (Name to Appear on Share
Certificate)     (Attention - Name)                         (Account Reference,
if applicable)     (Account Reference, if applicable)                          
    (Address, including Postal Code)   (Address, including Postal Code)        
                    (Telephone Number)

ACCEPTANCE

The Company hereby accepts the subscription as set forth above on the terms and
conditions contained in this Subscription Agreement, as of the 27th day of May,
2015.

ONLINE DISRUPTIVE TECHNOLOGIES, INC.         Per:     Authorized Signatory

- 2 -

--------------------------------------------------------------------------------

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE “SUBSCRIPTION AGREEMENT”)
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT OR ANY U.S. STATE SECURITIES LAWS AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.

PRIVATE PLACEMENT SUBSCRIPTION
(Offshore Subscribers Only Outside North America)

TO: ONLINE DISRUPTIVE TECHNOLOGIES, INC. (the “Company”)   3120 S. Durango
Drive, Suite 305   Las Vegas, Nevada, 89117

Purchase of Shares

1.

SUBSCRIPTION

    1.1

The undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees
to purchase common shares (the “Shares”) in the amount set out on Page 2 of this
Subscription Agreement, at a price of US $0.20 per Share (such subscription and
agreement to purchase being the “Subscription”), for the total subscription
price as set out on Page 2 of this Subscription Agreement (the “Subscription
Proceeds”), which Subscription Proceeds are tendered herewith, on the basis of
the representations and warranties and subject to the terms and conditions set
forth herein.

    1.2

The Company hereby agrees to sell the Shares to the Subscriber on the basis of
the representations and warranties and subject to the terms and conditions set
forth herein. Subject to the terms hereof, the Subscription Agreement will be
effective upon its acceptance by the Company. The Subscriber acknowledges that
the offering of Shares contemplated hereby is not subject to any minimum
aggregate subscription level.

    1.3

Unless otherwise provided, all dollar amounts referred to in this Subscription
Agreement are in lawful money of the United States of America.

    2.

PAYMENT

    2.1

Subject to the fulfilment of the Company’s obligations hereunder, the
Subscription Proceeds shall be wired directly to the Company in accordance with
wire instructions that will be provided by the Company on request. Alternatively
the Subscription Proceeds may be wired to Clark Wilson LLP, attorneys for the
Company, and Clark Wilson LLP are authorized and instructed to immediately
deliver the Subscription Proceeds to the Company.

- 3 -

--------------------------------------------------------------------------------

- 4 -

2.2

The Company may treat the Subscription Proceeds as a non-interest bearing loan
and may use the Subscription Proceeds prior to this Subscription Agreement being
accepted by the Company and the certificates representing the Securities have
been issued to the Subscriber.

    2.3

The Subscriber must complete, sign and return to the Company an executed copy of
this Subscription Agreement.

    2.4

The Subscriber shall complete, sign and return to the Company as soon as
possible, on request by the Company, any documents, questionnaires, notices and
undertakings as may be required by regulatory authorities, stock exchanges
and/or applicable law.

    3.

CLOSING

    3.1

Closing of the purchase and sale of the Shares shall occur on or before May 29,
2015, or on such other date or dates as may be mutually agreed by the Company
and the Subscriber (the “Closing Date”), but there is no minimum number of
Shares being offered. The Subscriber acknowledges that Shares may be issued to
other subscribers under this offering (the “Offering”).

    4.

ACKNOWLEDGEMENTS OF SUBSCRIBER

    4.1

The Subscriber acknowledges and agrees that:


  (a)

the Securities have not been registered under the U.S. Securities Act of 1933,
as amended (the “1933 Act”), or under any securities or “blue sky” laws of any
state of the United States and are being offered only in a transaction not
involving any public offering within the meaning of the 1933 Act, and, unless so
registered, may not be offered or sold in the United States or to a U.S. Person,
as that term is defined in Regulation “S” (“Regulation “S”) promulgated by the
Securities and Exchange Commission (the “SEC”) pursuant to the 1933 Act, except
in accordance with the provisions of Regulation “S”, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act,
and in each case only in accordance with applicable state securities laws;

        (b)

the Company will refuse to register any transfer of any of the Shares not made
in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act;

        (c)

the decision to execute this Subscription Agreement and purchase the Shares has
not been based upon any oral or written representation as to fact or otherwise
made by or on behalf of the Company and such decision is based solely upon
information provided by the Company in this Subscription Agreement and
information filed by the Company on EDGAR (the “Company Information”).

        (d)

the Subscriber and the Subscriber's advisor(s) have had a reasonable opportunity
to review the Company Information and to ask questions of and receive answers
from the Company regarding the Offering, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information contained in the Company
Information, or any other document provided to the Subscriber;

        (e)

by execution hereof the Subscriber has waived the need for the Company to
communicate its acceptance of the purchase of the Shares pursuant to this
Subscription Agreement;


--------------------------------------------------------------------------------

- 5 -

  (f)

the Company is entitled to rely on the representations and warranties and the
statements and answers of the Subscriber contained in this Subscription
Agreement and the Subscriber will hold harmless the Company from any loss or
damage it may suffer as a result of the Subscriber's failure to correctly
complete this Subscription Agreement;

        (g)

the Subscriber and the Company will indemnify and hold harmless the other party
and, where applicable, its respective directors, officers, employees, agents,
advisors and shareholders from and against any and all loss, liability, claim,
damage and expense whatsoever (including, but not limited to, any and all fees,
costs and expenses whatsoever reasonably incurred in investigating, preparing or
defending against any claim, lawsuit, administrative proceeding or investigation
whether commenced or threatened) arising out of or based upon any
acknowledgment, representation or warranty of the Subscriber or the Company and
Savicell contained herein or in any other document furnished by the Subscriber,
the Company or Savicell in connection herewith, being untrue in any material
respect or any breach or failure by the Subscriber or the Company to comply with
any covenant or agreement made by the Subscriber or the Company in connection
therewith;

        (h)

the issuance and sale of the Shares to the Subscriber will not be completed if
it would be unlawful or if, in the discretion of the Company acting reasonably,
it is not in the best interests of the Company;

        (i)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Shares and with respect to the applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:


  (i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Shares hereunder, and

        (ii)

applicable resale restrictions.


  (j)

the Subscriber has not acquired the Shares as a result of, and will not itself
engage in, any “directed selling efforts” (as defined in Regulation S) in the
United States in respect of any of the Shares which would include any activities
undertaken for the purpose of, or that could reasonably be expected to have the
effect of, conditioning the market in the United States for the resale of any of
the Shares; provided, however, that the Subscriber may sell or otherwise dispose
of any of the Shares pursuant to registration of any of the Shares pursuant to
the 1933 Act and any applicable state securities laws or under an exemption from
such registration requirements and as otherwise provided herein;

        (k)

the Subscriber is not a U.S. Person (as defined in Regulation S), is outside the
United States when receiving and executing this Subscription Agreement and is
acquiring the Shares as principal for its own account or for account of the
Disclosed Principal, as applicable, for investment purposes only, and not with a
view to, or for, resale, distribution or fractionalization thereof, in whole or
in part, and no other person has a direct or indirect beneficial interest in
such Shares, other than the Disclosed Principal, if applicable;

        (l)

the statutory and regulatory basis for the exemption claimed for the offer and
sale of the Shares, although in technical compliance with Regulation S, would
not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act;


--------------------------------------------------------------------------------

- 6 -

  (m)

the Company has advised the Subscriber that the Company is relying on an
exemption from the requirements to provide the Subscriber with a prospectus and
to sell the Shares through a person registered to sell securities and, as a
consequence of acquiring the Shares pursuant to this exemption, certain
protections, rights and remedies, including statutory rights of rescission or
damages, will not be available to the Subscriber;

        (n)

the Shares are listed on the OTC Bulletin Board but no trading market exists,
and no representation has been made to the Subscriber that a trading market for
the Shares will develop;

        (o)

the Subscriber acknowledges that the Company has not undertaken, and will have
no obligation, to register any of the Shares under the 1933 Act;

        (p)

neither the SEC, nor any other securities regulatory authority has reviewed or
passed on the merits of the Shares;

        (q)

no documents in connection with this Offering have been reviewed by the SEC, nor
by any other securities regulatory authority or state securities administrators;

        (r)

there is no government or other insurance covering any of the Shares; and

        (s)

this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company, and the Subscriber acknowledges and agrees that
the Company reserves the right to reject any subscription for any reason.


5.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SUBSCRIBER

    5.1

The Subscriber hereby represents and warrants to and covenants with the Company,
as of the date of this Agreement and as of the Closing Date (which
representations, warranties and covenants shall survive the Closing Date) that:


  (a)

the Subscriber is outside the United States when receiving and executing this
Subscription Agreement;

        (b)

the Subscriber is not a “U.S. Person”, as defined in Regulation S;

        (c)

the Subscriber is not acquiring the Shares for the account or benefit of,
directly or indirectly, any U.S. Person, as defined in Regulation S;

        (d)

the Subscriber is resident in the jurisdiction set out on Page 2 of this
Subscription Agreement;

        (e)

the Subscriber:


  (i)

is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the Subscriber is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Shares,

        (ii)

is purchasing the Shares pursuant to exemptions from prospectus or equivalent
requirements under applicable securities laws or, if such is not applicable, the
Subscriber is permitted to purchase the Shares under the applicable securities
laws of the securities regulators in the International Jurisdiction without the
need to rely on any exemptions,


--------------------------------------------------------------------------------

- 7 -

  (iii)

acknowledges that the applicable securities laws of the authorities in the
International Jurisdiction do not require the Company to make any filings or
seek any approvals of any kind whatsoever from any securities regulator of any
kind whatsoever in the International Jurisdiction in connection with the issue
and sale or resale of the Shares, and

        (iv)

represents and warrants that the acquisition of the Shares by the Subscriber
does not trigger:


  A.

any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

        B.

any continuous disclosure reporting obligation of the Company in the
International Jurisdiction, and

        C.

the Subscriber will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Company, acting reasonably;


  (f)

the Subscriber is acquiring the Shares as principal, or for account of the
Disclosed Principal, as applicable, and for investment only and not with a view
to, or for, resale, distribution or fractionalization thereof, in whole or in
part, and, in particular, it, or the Disclosed Principal, has no intention to
distribute either directly or indirectly any of the Securities in the United
States or to U.S. Persons (as defined in Regulation S);

        (g)

the Subscriber acknowledges that it has not acquired the Shares as a result of,
and will not itself engage in, any “directed selling efforts” (as defined in
Regulation S) in the United States in respect of any of the Shares which would
include any activities undertaken for the purpose of, or that could reasonably
be expected to have the effect of, conditioning the market in the United States
for the resale of any of the Shares; provided, however, that the Subscriber may
sell or otherwise dispose of any of the Shares pursuant to registration of any
of the Securities pursuant to the 1933 Act and any applicable state securities
laws or under an exemption from such registration requirements and as otherwise
provided herein;

        (h)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

        (i)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or, if applicable, the incorporation
documents of, the Subscriber, or of any agreement, written or oral, to which the
Subscriber may be a party or by which the Subscriber is or may be bound;

        (j)

the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

        (k)

the Subscriber has received and carefully read this Subscription Agreement;

        (l)

the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Shares for an indefinite period of time, and can afford the
complete loss of such investment;


--------------------------------------------------------------------------------

- 8 -

  (m)

the Subscriber is able to fend for itself in the subscription, has the degree of
knowledge, education and experience in financial and business matters as to
enable the Subscriber to evaluate the merits and risks of the investment in the
Shares and the Company;

        (n)

the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations, warranties,
covenants and agreements contained in this Subscription Agreement, and agrees
that if any of such acknowledgements, representations and agreements are no
longer accurate or have been breached, the Subscriber shall promptly notify the
Company;

        (o)

the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment;

        (p)

the Subscriber is not an underwriter of, or dealer in, the Company's Securities,
nor is the Subscriber participating, pursuant to a contractual agreement or
otherwise, in the distribution of the Shares;

        (q)

the Subscriber has made an independent examination and investigation of an
investment in the Shares and the Company and has depended on the advice of its
legal and financial advisors and agrees that the Company will not be responsible
in anyway whatsoever for the Subscriber's decision to invest in the Shares and
the Company;

        (r)

if the Subscriber is acquiring the Shares as a fiduciary or agent for one or
more investor accounts, the Subscriber has sole investment discretion with
respect to each such account, and the Subscriber has full power to make the
foregoing acknowledgements, representations and agreements on behalf of such
account;

        (s)

the Subscriber is not aware of any advertisement in the United States of any of
the Securities and is not acquiring the Shares as a result of any form of
general solicitation or general advertising in the United States including
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media or broadcast over radio or television, or
any seminar or meeting whose attendees have been invited by general solicitation
or general advertising; and

        (t)

no person has made to the Subscriber any written or oral representations:


  (i)

that any person will resell or repurchase any of the Securities,

        (ii)

that any person will refund the purchase price of any of the Securities,

        (iii)

as to the future price or value of any of the Securities, or

        (iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or that application has been made to list and post any of the
Securities of the Company on any stock exchange.


5.2

In this Subscription Agreement, the term “U.S. Person” shall have the meaning
ascribed thereto in Regulation S promulgated under the 1933 Act and for the
purpose of the Subscription Agreement includes any person in the United States.


--------------------------------------------------------------------------------

- 9 -

6.

REPRESENTATIONS AND WARRANTIES BY COMPANY

    6.1

The Company, on its behalf and on behalf of its only subsidiary, Savicell
Diagnostic Ltd., an Israeli company (“Savicell”), hereby represents and warrants
to and covenants with the Subscriber, as of the date of this Subscription
Agreement and as of the Closing Date (which representations, warranties and
covenants shall survive the Closing Date) that:


  (a)

Incorporation; Authority. Each of Company and Savicell is duly incorporated and
validly existing under the laws of the State of Nevada and the State of Israel,
respectively, and has corporate power to own or lease its property and to carry
on its business as now conducted and as proposed to be conducted pursuant to the
Budget (as defined below). Each of Company and Savicell has obtained all
necessary corporate and other authorizations and approvals to carry out its
obligations hereunder. This Subscription Agreement when executed and delivered
by or on behalf of the Company, shall be duly and validly authorized, executed
and delivered by the Company and shall constitute the valid and legally binding
obligations of the Company, legally enforceable against the Company in
accordance with its respective terms.

       

Each of the Company and Savicell is solvent, has not committed an act of
bankruptcy, has not proposed a compromise/arrangement with its creditors
generally and has not taken any proceedings in this respect, has not taken any
proceedings to have itself declared bankrupt, has not taken any proceedings to
have a receiver appointed over its assets, has not had any execution enforceable
upon any of its assets, and has not taken any action for voluntary winding-up.
There has not been, and there are currently no, petition/proceedings for a
receiving/liquidation/ bankruptcy order filed against Company.

         

Share Capital. The authorized share capital of the Company is 500,000,000 shares
of Common Stock with a par value of $0.001 and the number of shares of Common
Stock issued and outstanding is reported quarterly by the Company on EDGAR; and
20,000,000 shares of Preferred Stock with a par value of $0.001 of which none
are currently issued and outstanding.

        (b)

The Shares, when issued and allotted in accordance with this Subscription
Agreement, will be duly authorized, validly issued, fully paid, non-assessable,
will have the rights, preferences, privileges, and restrictions set forth in the
Articles, and will be free and clear of any liens, claims, encumbrances or third
party rights of any kind (collectively: “Encumbrances”) and duly registered in
the name of the Investor in the Company's register of shareholders. Since its
incorporation, there has been no declaration or payment by the Company of
dividends, or any distribution by the Company of any assets of any kind to any
of its shareholders in redemption of or as the purchase price for any of the
Company's securities.


7.

ACKNOWLEDGEMENT AND WAIVER

    7.1

The Subscriber has acknowledged that the decision to purchase the Shares was
made based solely on the Company Information and the representations in this
Agreement and information filed by the Company on EDGAR. Because the Subscriber
is not purchasing the Shares under a prospectus, the Subscriber will not have
the civil protections, rights and remedies that would otherwise be available to
the Subscriber under the securities laws in the United States, including
statutory rights of rescission or damages.


--------------------------------------------------------------------------------

- 10 -

8.

REPRESENTATIONS AND WARRANTIES WILL BE RELIED UPON BY THE COMPANY

    8.1

The Subscriber acknowledges that the acknowledgements, representations and
warranties contained herein are made by it with the intention that they may be
relied upon by the Company and its legal counsel in determining the Subscriber's
eligibility to purchase the Shares under applicable securities legislation, or
(if applicable) the eligibility of others on whose behalf it is contracting
hereunder to purchase the Shares under applicable securities legislation. The
Subscriber further agrees that by accepting delivery of the certificates
representing the Securities, it will be representing and warranting that the
acknowledgements representations and warranties contained herein are true and
correct as of the date hereof and the date of delivery and will continue in full
force and effect notwithstanding any subsequent disposition by the Subscriber of
all of the Securities.

    9.

REPRESENTATIONS AND WARRANTIES WILL BE RELIED UPON BY THE SUBSCRIBER

    9.1

The Company acknowledges that the acknowledgements, representations and
warranties contained herein are made by them with the intention that they may be
relied upon by the Subscriber and its legal counsel in determining the Company's
eligibility to subscribe the Shares under applicable securities legislation, or
(if applicable) the eligibility of others on whose behalf it is contracting
hereunder to purchase the Shares under applicable securities legislation.

    10.

RESALE RESTRICTIONS

    10.1

The Subscriber acknowledges that any resale of any of the Securities will be
subject to resale restrictions contained in the securities legislation
applicable to the Subscriber or proposed transferee. The Subscriber acknowledges
that none of the Securities have been registered under the 1933 Act or the
securities laws of any state of the United States. The Securities may not be
offered or sold in the United States unless registered in accordance with
federal securities laws and all applicable state securities laws or exemptions
from such registration requirements are available.

    10.2

The Subscriber acknowledges that restrictions on the transfer, sale or other
subsequent disposition of the Securities by the Subscriber may be imposed by
securities laws in addition to any restrictions referred to above, and, in
particular, the Subscriber acknowledges and agrees that none of the Securities
may be offered or sold to a U.S. Person or for the account or benefit of a U.S.
Person (other than a distributor) prior to the end of the Distribution
Compliance Period.

    11.

LEGENDING OF SUBJECT SECURITIES

    11.1

The Subscriber hereby acknowledges that that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the
Securities will bear a legend in substantially the following form:


“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE 1933 ACT) PURSUANT TO
REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“1933 ACT”). ACCORDINGLY, NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE
RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES
LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED
STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.”


--------------------------------------------------------------------------------

- 11 -

11.2

The Subscriber hereby acknowledges and agrees to the Company making a notation
on its records or giving instructions to the registrar and transfer agent of the
Company in order to implement the restrictions on transfer set forth and
described in this Subscription Agreement.

    12.

COSTS

    12.1

The Subscriber acknowledges and agrees that all costs and expenses incurred by
the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the purchase of the Shares shall be
borne by the Subscriber.

    13.

GOVERNING LAW

    13.1

This Subscription Agreement is governed by the laws of the State of
Massachusetts. The Subscriber, in its personal or corporate capacity and, if
applicable, on behalf of each beneficial purchaser for whom it is acting,
irrevocably attorns to the exclusive jurisdiction of the Courts of the State of
Massachusetts.

    14.

SURVIVAL

    14.1

This Subscription Agreement, including without limitation the representations,
warranties and covenants contained herein, shall survive and continue in full
force and effect and be binding upon the parties hereto notwithstanding the
completion of the purchase of the Shares by the Subscriber pursuant hereto.

    15.

ASSIGNMENT

    15.1

This Subscription Agreement is not transferable or assignable.

    16.

SEVERABILITY

    16.1

The invalidity or unenforceability of any particular provision of this
Subscription Agreement shall not affect or limit the validity or enforceability
of the remaining provisions of this Subscription Agreement.

    17.

ENTIRE AGREEMENT

    17.1

Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Subscription Agreement contains the entire agreement between the parties
with respect to the sale of the Shares and there are no other terms, conditions,
representations or warranties, whether expressed, implied, oral or written, by
statute or common law, by the Company or by anyone else.

    18.

NOTICES

    18.1

All notices and other communications hereunder shall be in writing and shall be
deemed to have been duly given if mailed or transmitted by any standard form of
telecommunication. Notices to the Subscriber shall be directed to the delivery
address on Page 2 and notices to the Company shall be directed to it at the
address stated on the first page of this Subscription Agreement.


--------------------------------------------------------------------------------

- 12 -

19.

COUNTERPARTS AND ELECTRONIC MEANS

    19.1

This Subscription Agreement may be executed in any number of counterparts, each
of which, when so executed and delivered, shall constitute an original and all
of which together shall constitute one instrument. Delivery of an executed copy
of this Subscription Agreement by electronic facsimile transmission or other
means of electronic communication capable of producing a printed copy will be
deemed to be execution and delivery of this Subscription Agreement as of the
date hereinafter set forth.


--------------------------------------------------------------------------------